  

AO 245B (Rev. 10/19) Judgment in a Criminal Case
Sheet 1

SCD for MGZ/js

MAY 1.22021

dy, we
UNITED STATES DISTRICT COURT vggcuoeuaisusogS

   
  
   

 
  

 

Western District Of New York

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
Vv. )
Shane Guay : Case Number: 1:19CR00103-001
: USM Number; 28647-055
) Jeffrey T. Bagley
Defendant’s Attorney
THE DEFENDANT:
pleaded guilty to count 3 of the Indictment
L] pleaded nolo contendere to count(s)
which was accepted by the court.
LJ was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C, § 2252A(a)(2)(A), Receipt of Child Pornography 11/06/2016 3
18 U.S.C. § 2252A(b)(1)
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
QO) The defendant has been found not guilty on count(s)
Count(s) 1, 2, and 4 — 12 of the Indictment 0 is & are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

May 14, 2021

Date of Imposition of Judgment

   

VW,

Sign > of Judge 6

L

John L. Sinatra, Jr., U.S. District Judge
Name and Title of Judge

Date
Case 1:19-cr-00103-JLS-HKS Document 80 Filed 05/18/21 Page 2 of 7

 

AO 245B (Rev. 10/19) Judgment in Criminal Case SCD for MGZ/js (6137103)
Sheet 2 — Imprisonment
Judgment—Page 2 of = 7
DEFENDANT: Shane Guay
CASE NUMBER: 1:19CR00103-001

|

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

144 months

The cost of incarceration fee is waived.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
(J) at Oam O pm. on

CJ as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
L) before 2 p.m. on a

1) asnotified by the United States Marshal.

[) as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant deliveredon | to

, with a certified copy of this judgment.

By _

~ UNITED STATES MARSHAL

DEPUTY UNITED STATES MARSHAL
Case 1:19-cr-00103-JLS-HKS Document 80 Filed 05/18/21 Page 3 of 7

 

AO 245B (Rev. 10/19) Judgment in a Criminal Case SCD for MGZ/js (6137103)
Sheet 3 — Supervised Release
Judgment—Page 3 oof 7 |
DEFENDANT: Shane Guay
CASE NUMBER: 1:19CR00103-001
SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: Ten (10) years
MANDATORY CONDITIONS

1, You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court’s determination that you
pose a low risk of future substance abuse. (check if applicable)

4. Lt You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

| You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

XJ = You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
are a Student, or were convicted of a qualifying offense. (check if applicable)

7. (J — You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
Case 1:19-cr-00103-JLS-HKS Document 80 Filed 05/18/21 Page 4 of 7

AO 245B (Rev. 10/19) Judgment in a Criminal Case SCD for MGZijs (6137103)
Sheet 3A — Supervised Release
Judgment—Page 4 of 7.

DEFENDANT: Shane Guay
CASENUMBER: _1:19CR00103-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the court determines in consultation with your probation officer that, based on your criminal record, personal history and
characteristics, and the nature and circumstances of your offense, you pose a risk of committing further crimes against another person
(including an organization), the probation officer may require you to notify the person about the risk and you must comply with that
instruction. The probation officer may contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

Upon a finding of a violation of probation or supervised release, I understand that this court may (1) revoke supervision, (2) extend the terms
of supervision, and/or (3) modify the conditions of probation or supervised release. A U.S. probation officer has instructed me on the
conditions specified by the court and has provided me with a written copy of this judgment containing these conditions. For further
information regarding these conditions, see Overview of Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

 

U.S. Probation Officer’s Signature Date

 
Case 1:19-cr-00103-JLS-HKS Document 80 Filed 05/18/21 Page 5 of 7

AO 245B (Rev. 10/19) Judgment in a Criminal Case SCD for MGZ/js (6137103)
Sheet 3B — Supervised Release

Judgment—Page 5 of 7
DEFENDANT: Shane Guay
CASE NUMBER: 1:19CR00103-001

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate in a program for substance abuse, including substance abuse testing such as urinalysis and other testing, and shall undergo
a drug/alcohol evaluation and treatment if substance abuse is indicated by the testing. The probation officer will supervise the details of any testing and
treatment, including the selection of a treatment provider and schedule. If in-patient treatment is recommended, however, it must be approved by the
Court unless the defendant consents. The defendant is not to leave treatment until completion or as ordered by the court. While in treatment and after
discharge from treatment, the defendant is to abstain from the use of alcohol.

The defendant shall not use or possess any computer, data storage device, or any internet capable device unless the defendant participates in the Computer
and Internet Monitoring Program (CIMP), or unless authorized by the Court or the U.S. Probation Office. The defendant must provide the U.S. Probation
Office advance notification of any computer(s), automated service(s), or connected device(s) that will be used during the term of supervision. The U.S.
Probation Office is authorized to install any application as necessary to surveil all activity on computer(s) or connected device(s) owned or operated by
the defendant. The U.S. Probation Office shall be notified via electronic transmission of impermissible/suspicious activity or communications occurring
on such computer or connected device, consistent with the computer monitoring policy in effect by the probation office. As triggered by
impermissible/suspicious activity, the defendant shall consent to and cooperate with unannounced examinations of any computer equipment owned or
used by the defendant. This examination shall include but is not limited to retrieval and copying of all data from the computer(s), connected device(s),
storage media, and any internal or external peripherals, and may involve removal of such equipment for the purpose of conducting a more thorough
inspection. Any such monitoring or examinations shall be designed to avoid, as much as possible, reading any privileged information or any private
material that is not illegal or reasonably likely to lead to illegal material or evidence related to illegal activity.

The defendant must participate in a sex offense-specific treatment program and follow the rules and regulations of that program. The probation officer
will supervise the details of the defendant's participation in the program, including the selection of a provider and schedule. The defendant is not to leave
treatment until complete or as ordered by the Court.

The defendant shall not have deliberate contact with any child under 18 years of age, excluding his biological or adopted children, unless approved by the
probation officer or by the Court. The defendant shall not loiter within 100 feet of school yards, playgrounds, arcades or other places primarily used by
children under the age of 18. The Probation Office has the discretion to authorize the defendant to pick up his children from school or other functions;
however, authorization must be obtained in advance from the Probation Office or, alternatively, from the Court.

In order to monitor the defendant’s compliance with not buying or subscribing to online services that provide child pornography, the defendant shall
provide the U.S. Probation Office with access to any requested personal and/or business financial information.

The defendant shall register with the state sex offender registration agency in any state where the defendant resides, is employed, carries on a vocation, or
is a student, and shall provide proof of registration to the probation officer. The probation office is authorized to release the defendant's presentence
report to the New York State Board of Examiners of Sex Offenders. Further disclosure to the county court and to the parties involved in the
determination of the defendant's final classification level is also authorized.

The defendant shall submit to a search of his person, property, vehicle, place of residence or any other property under his control, based upon reasonable
suspicion, and permit confiscation of any evidence or contraband discovered.

The defendant shall submit to polygraph, computerized voice stress analyzer or other such testing, not to exceed twice in a calendar year, and an
additional two re-tests per year, as needed. That testing may include examinations using a polygraph, computerized voice stress analyzer, or other similar
device to obtain information necessary for supervision, case monitoring, and treatment. The defendant shall answer the questions posed during the
examination, subject to the defendant's right to challenge in a court of law the use of such statements as violations of the defendant's Fifth Amendment
rights. In this regard, the defendant shall be deemed not to have waived the defendant's Fifth Amendment rights by making any such statements. The
results of any polygraph pre-tests and polygraph examinations may be disclosed to the U.S. Probation office and the Court, but shall not be further
disclosed without a court order.

The defendant is to participate in a mental health treatment program, including a mental health evaluation and any treatment recommended. The
probation officer will supervise the details of any testing and treatment, including the selection of a provider and schedule. If in-patient treatment is
recommended, however, it must be approved by the Court unless the defendant consents. The defendant is not to leave such treatment until completion or
as ordered by the Court. While in treatment or taking psychotropic medication, the defendant shall abstain from the use of alcohol.
Case 1:19-cr-00103-JLS-HKS Document 80 Filed 05/18/21 Page 6 of 7

 

AO 245B (Rev. 10/19) Judgment in a Criminal Case SCD for MGZ/js (6137103)
Sheet 4 — Criminal Monetary Penalties
Judgment—Page = 6 —tséOé;: oF
DEFENDANT: Shane Guay
CASE NUMBER: 1:19CR00103-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment AVAA Assessment* JVTA Assessment** Fine Restitution
TOTALS $ 100 $ 0 $ Waived $0 $ 5,317.22
C]_ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Victim 2 $5,317.22

TOTALS $ ee 0 $ 5,317.22

] Restitution amount ordered pursuant to stipulation $ 5,317.22

(1) The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to
penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived forthe (J fine restitution.
() the interest requirement forthe LJ fine (J restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 1:19-cr-00103-JLS-HKS Document 80 Filed 05/18/21 Page 7 of 7

AO 245B (Rev. 10/19) Judgment in a Criminal Case SCD for MGZ/js (6137103)

Sheet 5 — Schedule of Payments

 

Judgment—-Page ss -7 of 7

DEFENDANT: Shane Guay
CASE NUMBER: 1:19CR00103-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [] Lump sum payment of $ — ______ due immediately, balance due
LJ) notlaterthan j=  — ,or
C]_ in accordance Oc, OF dD, O Eo QC Fbelow;or
Payment to begin immediately (may be combined with Oc Ca Dor F below); or
C ( Paymentinequal | ___ (eg, weekly, monthly, quarterly) installments of $ ___ over a period of
oe fe.g., months or years),tocommence = _—_¢e.g., 30 or 60 days) after the date of this judgment; or
D () Paymentinequal |§ —__ (eg., weekly, monthly, quarterly) installments of $ oo over a period of
__s fe.g., months or years), to commence ___. fe.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E [J Payment during the term of supervised release will commence within oo. fe.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F  & Special instructions regarding the payment of criminal monetary penalties:

The defendant shall pay a special assessment of $100, which shall be due immediately. If incarcerated, payment shall begin under the Bureau of
Prisons Inmate Financial Responsibility Program. Payments shall be made to the Clerk, U.S. District Court (WD/NY), 2 Niagara Square, Buffalo,
New York 14202.

The defendant shall pay restitution pursuant to 18 U.S.C. §3572(d), over a period of 24 months, to begin on July 1, 2021. If not paid
before his release from custody, then the defendant shall make payments totaling 10% of his monthly gross income while on
supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[) Joint and Several
Case Number
Defendant and Co-Defendant Names Joint and Several! Corresponding Payee,
(including defendant number} Total Amount Amount if appropriate.

(1 ‘The defendant shall pay the cost of prosecution.

(The defendant shall pay the following court cost(s):

x

The defendant shall forfeit his interest in the property specifically set forth in Section VIII of the Plea Agreement and incorporated
herein.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
